COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Annunziata
Argued at Alexandria, Virginia


R. L. H.
                                          MEMORANDUM OPINION * BY
v.   Record No. 0463-96-4             JUDGE JOHANNA L. FITZPATRICK
                                             OCTOBER 22, 1996
Rawle D. H.


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                         Jane M. Roush, Judge

           JoAnne B. Butt for appellant.

           Edwin C. Gillenwater for appellee.



     The dispositive issue in this case is whether appellant

timely noted her appeal from an adverse custody decision in the

juvenile court.    Finding no error, we affirm the decision of the

trial court.

     At the conclusion of an April 26, 1995 custody hearing in

the Fairfax Juvenile and Domestic Relations District Court, the

court awarded custody to the father (R. D. H.) (appellee).    No

final order was entered at that time.    The mother (R. L. H.)

(appellant) asserts that she filed a notice of appeal of this

decision on May 3, 1995, prior to the entry of any court order.

However, no appeal notice is reflected in the record.     Appellant

filed a motion to reconsider the custody decision that was denied

on May 5, 1995.    No order regarding the juvenile court's ruling

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
had been entered as of May 3, 1995, or at the time of the motion

for reconsideration.

     On June 16, 1995, appellant's counsel sent an original order

reflecting the trial court's April 26, 1995 custody determination

and the denial of appellant's May 5, 1995 motion to reconsider

the custody award to appellee's counsel.   On June 19, 1995,

appellee's counsel mailed the order endorsed by both counsel to

the juvenile court for entry, and notified appellant's counsel

that the order had been transmitted to the court.   On July 5,

1995, both counsel received a copy of the final order incorrectly

dated May 26, 1995.

     On July 7, 1995, a deputy clerk in the juvenile court

changed the custody order to reflect an entry date of June 26,

1995, instead of the May 26, 1995 date inserted by the judge.

The clerk then dated the notice of appeal submitted by appellant

as being entered on June 29, 1995, rather than July 7, 1995, the

actual date of submission.   It is undisputed that appellant's

notice of appeal was filed more than ten days after the entry of

the final order.

     On February 5, 1996, the trial court granted appellee's

motion to quash and dismissed the appeal as untimely filed.    The

trial judge found that: (1) the final order from the juvenile

court was entered on June 26, 1995; (2) the notice of appeal was

filed on July 7, 1995; (3) the deputy clerk had no authority to

backdate the appeal; and (4) the appeal was untimely.



                                 2
     Rule 8:20 governs the procedure for appealing from a

judgment of the juvenile court, and provides as follows:     "[A]ll

appeals shall be noted in writing.     An appeal is noted only upon

timely receipt in the clerk's office of the writing.     An appeal

may be noted by a party or by the attorney for such party."

     Code § 16.1-296(A) provides, in pertinent part:     "From any

final order or judgment of the juvenile court affecting the

rights or interests of any person coming within its jurisdiction,

an appeal may be taken within ten days from the entry of a final
judgment, order or conviction."   (Emphasis added).

     This record establishes that no final order was entered

reflecting the custody determination by the juvenile court until

June 26, 1995.    No notice of appeal dated May 3, 1995 appears in

the court file.   Assuming without deciding that a potential

appeal was noted on May 3, 1995, it was premature.     There was no

final order from which to appeal.     Appellant failed to note an

appeal until July 7, 1995, eleven days after the final order was
           1
entered.
     Accordingly, we affirm the trial court.

                                                      Affirmed.



     1
      Appellant's argument that the trial court should not have
heard appellee's motion to dismiss on the day of trial has no
merit. While the motion had been denied by another judge prior
to trial, it was specifically entered "without prejudice" so that
it could be raised again at trial.




                                  3